In a dental malpractice action, the defendant appeals from an order of the Supreme Court, Westchester County, entered May 28, 1986, which granted the plaintiffs’ motion for reargument of two prior orders of the same court, entered November 8, 1985, and February 25, 1986, respectively, and, upon reargument, granted the plaintiffs’ application for leave to serve a supplemental bill of particulars.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Gagliardi at the Supreme Court, Westchester County. Thompson, J. P., Brown, Niehoff and Rubin, JJ., concur.